MOORE, District Judge.
As stated in the amended complaint, the plaintiff corporation is a foreign corporation with respect to the District of Alaska, and the question of the jurisdiction of this court to entertain condemnation proceedings, brought at the instance of said corporation, at once arises.
The extent of the power belonging to the corporation in Alaska is described in the allegation of the complaint that it is “authorized to do business in the District of Alaska.” By *267what channel and from what source the authority was derived is not indicated in the said complaint, unless the next allegation following the allegation just quoted serves that purpose. This averment recites that by its charter the corporation has authority to appropriate water and water rights, to build canals, ditches, etc., for supplying mines with water, “for the general use of the public in said district.”
Section 210 of chapter 22 of the Civil Code of Alaska, in the first paragraph thereof, impliedly designates the persons and associations of persons who may exercise the right of eminent domain in Alaska. It is in this language:
“The complaint must contain the name of the corporation, association, commission or person in charge of the public use for which the property is sought, who must be styled plaintiff.”
Does the word “corporation” in this paragraph comprehend foreign corporations, and are such corporations entitled to enjoy the benefits and privileges conferred by the Alaska statute relating to eminent domain?
Viewing this section apart from any other provision of the Alaska Code, it must be interpreted as applying only to domestic corporations; that is to say, to artificial persons or bodies corporate created by the government of the United States pursuant to its Constitution and laws. That this is the true interpretation of the section is manifest further by a reading of the chapter of the Code defining the acts to be done and requisites to be observed by foreign corporations before they may do business in Alaska. At best, their compliance with the provisions of this chapter (No. 23 of the Code) gives them the right “to do business within the district,” and that alone. Nowhere in the Code can we find any provision which delegates to a foreign corporation the sovereign right of eminent domain inhering in the state, or expresses in any way the consent of the Legislature of the United States to its exercising this high power of sovereignty.
*268But says -Thompson in his great work on the Law of Private Corporations (volume 6, § 7932) :
“The power of a private corporation to acquire private property for the public purposes for which it may be chartered is a power which comes to it alone through delegation of the state of its sovereign right of eminent domain. The power cannot, therefore, be exercised by a foreign corporation on a mere principle of comity, because it will never be presumed, in the absence of affirmative legislation, that the state delegates any part of its sovereignty.”
Mr. Thompson, to the foregoing statement, adds this proposition :
“It may be stated with confidence in every case, that this power cannot be exercised by a corporation created under the laws of one state or country without the consent of the Legislature of that other state or country affirmatively expressed."
It follows, then, that the plaintiff corporation, because of its lack of authority as a' foreign corporation to exercise the powers of eminent domain within the District of Alaska, cannot invoke the jurisdiction of this court in its effort to condemn private property for public uses, or indeed for any use whatever.
Referring to the complaint, we discover an allegation that its charter, granted by the state of California, authorizes it “to appropriate water and water rights, and to build canals, ditches, flumes, and aqueducts, and to lay pipes for supplying mines with water, for the general use of the public in said District of Alaska,” but beyond this statement of what is a conclusion of law the complaint omits to state any design on its part to supply the owners of mines on Dexter creek with water from its proposed ditch, or that said ditch company itself is not the owner of said claims, or to what extent the public would be benefited by the ditch, or that the owners of said mines are desirous of mining their claims, and that the corporation cannot secure to them and the public the necessary supply of water to operate their mines in any other way than *269by authorizing the condemnation of private property. “The question whether the particular use is public or not is for the court.” Ency. Law (2d Ed.) p. 1069. The complaint does not state facts sufficient to enable the court to definitely determine this question. “Extreme accuracy and the utmost strictness are essential in pursuing the statutory authority where it exists, and must so appear on the face of the proceedings.” Ency. P. & P. vol. 7, p. 469.
The considerations herein set forth constrain us to direct that an order be drawn sustaining the demurrer on all its grounds.